Exhibit 10j.(7)

Rate Schedule TF-1 Service Agreement Amendment

Contract No. 100058

Amendment No. 6

THIS AMENDMENT is made and entered into on February 12, 2008, by and between
Northwest Pipeline GP (Transporter) and Northwest Natural Gas Company (Shipper).

WHEREAS :

 

A Transporter and Shipper are parties to that certain Rate Schedule (TF-1)
Service Agreement dated June 29,1990 and assigned Contract No. 100058
(Agreement).

 

B Transporter and Shipper desire to amend the Agreement to extend the Primary
Term End Date associated with 34,000 Dth/d of Contract Demand along with the
associated MDQs at the Collins Gulch (2200 Dths) Green River Gathering (3187
Dths), Ignacio Plant (7938 Dths), Opal Plant (7925 Dths), Shute Creek Plant
(6875 Dths) and Westgas Arkansas (5875 Dths) receipt points and MDDOs at the
Albany (5000 Dths), Battle Ground (100 Dths), Gresham (11000 Dths),
Jefferson/Scio (200 Dths), Kelso/Beaver (3000 Dths), Marion (100 Dths), Molalla
(1000 Dths), Monitor (600 Dths), Mount Angel (1000 Dths), North Eugene (2500
Dths), Oregon City (2000 Dths) and South Eugene (7500 Dths) delivery points from
September 30, 2009 to September 30, 2044. This contract term extension is being
made pursuant to Shipper’s Right of First Refusal decision to match the highest
competing bid for capacity posted for competitive bid on January 22, 2008 in the
All Shipper’s Notices # 08-022 and # 08-023.

 

C Transporter and Shipper desire to further amend the Agreement to add a
non-confirming provision that reflects the current Primary Term End Date
associated with the capacity that is not required to be extended and the new
Primary Term End Date associated with the capacity Shipper matched by exercising
its Right of First Refusal.

THEREFORE, in consideration of the premises and mutual covenants set fourth
herein, Transporter and Shipper agree as follows :

1. As of the effective date set forth thereon, the Exhibit A attached hereto
supercedes and replaces the previously effective Exhibit A to the Agreement.

2. The additional exhibits noted on the attached Exhibit A as applicable to the
Agreement, if any, also are attached hereto and, as of the effective dates set
forth thereon, supercede and replace any previously effective corresponding
exhibits to the Agreement.

IN WITNESS WHEREOF Transporter and Shipper have executed this Amendment as of
the date first set forth above.

 

Northwest Natural Gas Company     Northwest Pipeline GP By :   /S/     By :  
/S/ Name:   RANDOLPH S. FRIEDMAN     Name:   JANE F HARRISON Title :   DIRECTOR,
GAS SUPPLY     Title :   MANAGER NWP MARKETING SERVICES



--------------------------------------------------------------------------------

EXHIBIT A

(Dated February 12, 2008, Effective February 12, 2008)

to the

Rate Scheduled TF-1 Service Agreement

(Contract No. 100058)

between Northwest Pipeline GP

and Northwest Natural Gas Company

SERVICE DETAILS

 

1. Transportation Contract Demand (CD): 35,155 Dth per Day

 

2. Primary Receipt Point (s):

Point ID Name

   Maximum Daily
Quantities (Dth)

    4 IGNACIO PLANT

   7938

  80 GREEN RIVER GATHERING

   3187

297 SUMAS RECEIPT

   589

541 SHUTE CREEK PLANT RECEIPT

   6875

543 OPAL PLANT

   8491

552 WESTGAS ARKANSAS

   5875

700 COLLINS GULCH

   2200     

Total

   35155

 

3. Primary Delivery Point (s):

 

Point ID Name

   Maximum Daily
Delivery Obligation
(Dth)    Delivery
Pressure (psig)

219 BATTLE GROUND

   1255    150

229 KELSO/BEAVER

   3000    450

304 GRESHAM

   11000    150

309 OREGON CITY

   2000    165

312 MOLALLA

   1000    400

313 MONITOR

   600    150

314 MOUNT ANGEL

   1000    150

322 MARION

   100    150

324 JEFFERSON/SCIO

   200    400

327 ALBANY

   5000    400

334 NORTH EUGENE

   2500    400

336 SOUTH EUGENE

   7500    400        

Total

   35155   

 

4. Customer Category:

 

  a. Large Customer

 

  b. Incremental Expansion Customer: No

 

5. Recourse or Discounted Recourse Transportation Rates:

 

  a. Reservation Charge (per Dth of CD):

Maximum Base Tariff Rate, plus applicable surcharges

 

  b. Volumetric Charge (per Dth):

Maximum Base Tariff Rate, plus applicable surcharges

 

  c. Additional Facility Reservation Surcharge Pursuant to Section 3:4 of Rate



--------------------------------------------------------------------------------

Schedule TF-1 (per Dth of CD): None

 

  d. Rate Discount Conditions Consistent with Section 3.5 of Rate Schedule TF-1:

Not Applicable

 

6. Transportation Term:

 

  a. Primary Term Begin Date:

April 01, 1993

 

  b. Primary Term End Date:

September 30, 2044

 

  c. Evergreen Provision:

Yes, standard bi-lateral evergreen under Section 12.2 of Rate Schedule TF-1

 

7. Contract Specific OFO Parameters: None.

 

8. Regulatory Authorization: 18 CFR 284.223

 

9. Additional Exhibits:

Exhibit B Yes, dated February 12, 2008

Exhibit C Yes, dated February 12, 2008

Exhibit D No



--------------------------------------------------------------------------------

EXHIBIT B

(Dated February 12, 2008, Effective February 12, 2008)

to the

Rate Schedule TF-1 Service Agreement

(Contract No. 100058)

between Northwest Pipeline GP

and Northwest Natural Gas Company

NON-CONFORMING PROVISIONS

 

1. Transportation Term - Primary Term End Date

The primary term will extend through September 30, 2013 for 35,155 Dths/day of
contract demand.

The primary term will extend through September 30, 2044 for 34,000 Dths/day of
contract demand from the Collins Gulch (2200 Dths), Green River Gathering (3187
Dths), Ignacio Plant (7938 Dths), Opal Plant (7925 Dths), Shute Creek Plant
(6875 Dths) and Westgas Arkansas (5875 Dths) receipt points and the Albany (5000
Dths), Battle Ground (100 Dths), Gresham (11000 Dths), Jefferson/Scio (200
Dths), Kelso/Beaver (3000 Dths), Marion (100 Dths), Molalla (1000 Dths), Monitor
(600 Dths), Mount Angel (1000 Dths), North Eugene (2500 Dths), Oregon City (2000
Dths) and South Eugene (7500 Dths) delivery points.



--------------------------------------------------------------------------------

EXHIBIT C

(Dated February 12, 2008, Effective February 14, 2007)

to the

Rate Schedule TF-1 Service Agreement

(Contract No. 100058)

between Northwest Pipeline GP

and Northwest Natural Gas Company

FACILITY REIMBURSEMENT OBLIGATION

 

1. DESCRIPTION OF NEW FACILITIES:

The new facilities contemplated by Section 1(b) of Rate Schedule TF-1, which are
necessary to provide service under this agreement include the following:

Upgrades to the Battle Ground Meter Station in Clark County, Washington to
provide up to 1,713 Dth per day of delivery capacity at 150 psig.

 

2. RESPONSIBILITY FOR NEW FACILITY COSTS:

The total estimated reimbursable cost of facilities is $11,700 with an estimated
annual cost of service of $3,412. Pursuant to Section 21 of the General Terms
and Conditions of Transporter’s FERC Gas Tariff, Shipper is responsible to pay
for the actual cost of service for the new facilities described above and has
elected the payment option set forth below.

 

3. TERMS AND CONDITIONS OF FACILITY REIMBURSEMENT CHARGE:

 

  a. Type of Charge: Monthly Cost of Service charge.

 

  b. Charge: $235.

The monthly cost of service charge is calculated using the methodologies
underlying Transporter’s currently effective transportation rates. Except for
depreciable life purpose, the term used for calculating the cost of service is
stated in item 3c.

 

  c. Term of Charge:

13.6 years: Reflects the remaining applicable primary contract term.

 

RANDOLPH S. FRIEDMAN

   JANE F HARRISON    (Shipper)                                  Northwest
Pipeline GP